This opinion is subject to administrative correction before final disposition.




                               Before
                 DEERWESTER, HACKEL, and KIRKBY
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Reuben J. MARTINEZ
           Electrician’s Mate Second Class (E-5), U.S. Navy
                               Appellant

                             No. 202200154

                        _________________________

                         Decided: 13 October 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Donald R. Ostrom

 Sentence adjudged 21 March 2022 by a general court-martial convened
 at Naval Station Norfolk, Virginia, consisting of a military judge sitting
 alone. Sentence in the Entry of Judgment: confinement for forty-five
 days, and a dishonorable discharge.

                             For Appellant:
                  Captain Thomas P. Belsky, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                United States v. Martinez, NMCCA No. 202200154
                               Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Acting Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2